SAVOY, Judge.
Plaintiff instituted suit to recover from defendant the compensation payments paid to Clarence Breaux because of injuries received by the said. Clarence Breaux while *82working as an employee for the City of Lafayette, Louisiana, of which plaintiff was the workmen’s compensation carrier for the City covering all city employees, including the said Clarence Breaux.
Plaintiff alleged that the sole and proximate cause of Breaux’s injuries was the negligence of defendant in driving a motor vehicle which injured the said Breaux.
This case is a companion case and was consolidated with the case of Breaux v. Meyers et al., 132 So.2d 77.
In the companion suit of Breaux v. Meyers et al., supra, this Court held that William J. Meyers, one of the defendants, was not negligent in operating his vehicle and disallowed the claim of Breaux and dismissed his suit.
For the reasons assigned in the case of Breaux v. Meyers et al., supra, the judgment of the district court is affirmed at plaintiff’s costs.
Affirmed.